Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 1 of 37 Page ID #:211




                         EXHIBIT 1



                                                                  Ex. 1 - 012
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 2 of 37 Page ID #:212




                                                                  Ex. 1 - 013
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 3 of 37 Page ID #:213




                                                                  Ex. 1 - 014
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 4 of 37 Page ID #:214




                                                                  Ex. 1 - 015
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 5 of 37 Page ID #:215




                                                                  Ex. 1 - 016
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 6 of 37 Page ID #:216




                                                                  Ex. 1 - 017
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 7 of 37 Page ID #:217




                                                                  Ex. 1 - 018
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 8 of 37 Page ID #:218




                                                                  Ex. 1 - 019
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 9 of 37 Page ID #:219




                                                                  Ex. 1 - 020
                                                     8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 10 of 37 Page ID
                                  #:220




                                                                Ex. 1 - 021
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 11 of 37 Page ID
                                  #:221




                                                                Ex. 1 - 022
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 12 of 37 Page ID
                                  #:222




                                                                Ex. 1 - 023
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 13 of 37 Page ID
                                  #:223




                                                                Ex. 1 - 024
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 14 of 37 Page ID
                                  #:224




                                                                Ex. 1 - 025
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 15 of 37 Page ID
                                  #:225




                                                                Ex. 1 - 026
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 16 of 37 Page ID
                                  #:226




                                                                Ex. 1 - 027
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 17 of 37 Page ID
                                  #:227




                                                                Ex. 1 - 028
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 18 of 37 Page ID
                                  #:228




                                                                Ex. 1 - 029
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 19 of 37 Page ID
                                  #:229




                                                                Ex. 1 - 030
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 20 of 37 Page ID
                                  #:230




                                                                Ex. 1 - 031
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 21 of 37 Page ID
                                  #:231




                                                                Ex. 1 - 032
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 22 of 37 Page ID
                                  #:232




                                                                Ex. 1 - 033
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 23 of 37 Page ID
                                  #:233




                                                                Ex. 1 - 034
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 24 of 37 Page ID
                                  #:234




                                                                Ex. 1 - 035
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 25 of 37 Page ID
                                  #:235




                                                                Ex. 1 - 036
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 26 of 37 Page ID
                                  #:236




                                                                Ex. 1 - 037
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 27 of 37 Page ID
                                  #:237




                                                             Ex. 1 - 038
                                                8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 28 of 37 Page ID
                                  #:238




                                                                Ex. 1 - 039
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 29 of 37 Page ID
                                  #:239




                                                                Ex. 1 - 040
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 30 of 37 Page ID
                                  #:240




                                                                Ex. 1 - 041
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 31 of 37 Page ID
                                  #:241




                                                                Ex. 1 - 042
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 32 of 37 Page ID
                                  #:242




                                                                Ex. 1 - 043
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 33 of 37 Page ID
                                  #:243




                                                                Ex. 1 - 044
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 34 of 37 Page ID
                                  #:244




                                                                Ex. 1 - 045
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 35 of 37 Page ID
                                  #:245




                                                                Ex. 1 - 046
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 36 of 37 Page ID
                                  #:246




                                                                Ex. 1 - 047
                                                   8:20-cv-01143-JVS-DFM
Case 8:20-cv-01143-JVS-DFM Document 27-1 Filed 11/20/20 Page 37 of 37 Page ID
                                  #:247




                                                                Ex. 1 - 048
                                                   8:20-cv-01143-JVS-DFM
